J-A17029-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CITADEL FEDERAL CREDIT UNION                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

ANTHONY DESANCTIS

                         Appellant                    No. 32 EDA 2014


                 Appeal from the Order November 25, 2013
              In the Court of Common Pleas of Chester County
                    Civil Division at No(s): No. 13-06241


BEFORE: GANTMAN, P.J., PANELLA, J., and STABILE, J.

MEMORANDUM BY PANELLA, J.                       FILED DECEMBER 15, 2014

      Appellant,   Anthony   DeSanctis,   appeals   from   the   order   entered

November 25, 2013, by the Honorable William P. Mahon, Court of Common

Pleas of Chester County, that denied Appellant’s Petition to Strike Off

Judgment by Confession. We affirm.

      We take the underlying facts and procedural history in this matter

from the trial court’s opinion.

            The current appeal arises from an action in mortgage
      foreclosure.    On April 7, 2006, [Appellant] executed and
      delivered a Surety Agreement to [Citadel], guaranteeing and
      becoming surety to Citadel for due and prompt payment and
      performance by New Chester Plaza, LLC (“Plaza”) of a certain
      Mortgage Note secured against real estate located at 3200 West
      9th Street in the City of Chester, Delaware County, PA 19013
      (“Subject Property”). Plaza defaulted on the loan agreement
      with Citadel and pursuant to the terms of the mortgage Note,
      Citadel entered Judgment by Confession against Plaza on
      January 30, 2012, in the Court of Common Pleas of Delaware
      County, PA.
J-A17029-14


           On April 20, 2012, Citadel caused the Sheriff of Delaware
     County to issue a Writ against Plaza and on July 20, 2012, the
     Sheriff of Delaware County sold the Subject Property to Citadel
     upon the Judgment obtained in the mortgage foreclosure action
     against Plaza. The Docket Entry of No. 2012-0821 in the Court
     of Common Pleas of Delaware County states the Sheriff’s Deed
     Poll was acknowledged and returned on August 29, 2012. On
     March 10, 2013, Citadel filed a deficiency judgment action
     against Plaza in the Court of Common Pleas of Delaware County.

           Following the Sheriff’s sale of the Subject Property in the
     Delaware County Action, Citadel filed a Petition to Fix Fair Market
     Value of Real Property to obtain a deficiency judgment against
     Plaza. Despite having been served the Petition to Fix Fair Market
     Value of Real Property, [Appellant], on behalf of Plaza, failed to
     take action to file an answer to the aforementioned Petition.
     [Appellant], the managing member of Plaza, did, however,
     appear on behalf of Plaza at the hearing [] on the Petition to Fix
     Fair Market Value that took place on April 1, 2013. On April 11,
     2013, the Delaware County Court entered an Order in favor of
     Citadel granting the deficiency judgment.

           [On July 1, 2013, Citadel filed a Confession of Judgment in
     the Chester County Court of Common Pleas in the amount of
     $605,314.14. That same day, the Chester County Prothonotary
     issued notice that judgment in the matter had been entered
     against Appellant.] On July 26, 2013, Appellant filed a Petition
     to Strike Off Judgment by Confession and a Praecipe for
     Determination, … in response to which [the trial court] issued a
     Rule on August 5, 2013, pursuant to Pa. R.C.P. No. 206.7.

                              *         *           *

        [Citadel] filed an answer to [Appellant’s] Petition on August
     26, 2013, in accordance with the issued Rule. The averments
     contained in [Citadel’s] answer were properly pleaded and
     denied all material allegations contained in [Appellant’s] Petition.
     No depositions were conducted in this matter and oral argument
     was held on November 25, 2013. This same day the [c]ourt
     issued an Order denying [Appellant’s] Petition to Strike Off
     Judgment by Confession. [Appellant] timely filed a notice of
     Appeal on December 23, 2013, … in response to which, the
     [c]ourt [o]rdered [Appellant] to file a Concise Statement.
     Finally, on January 10, 2014, [Appellant] filed a timely Concise
     Statement.

                                    -2-
J-A17029-14



Trial Court Opinion, 2/7/14 at 1-2 (citations and footnotes omitted).

      On appeal, Appellant raises the following issues for our review:

      [1.] Did the lower court commit an error of law and a gross
      abuse of discretion when it failed to strike a confessed judgment
      against a surety/guarantor who was never served nor joined to
      the petition for fair market value under the Deficiency Judgment
      Act?

      [2.] Did the lower court commit an error of law and a gross
      abuse of discretion when it failed to strike a confessed judgment
      against a surety/guarantor where the record discloses that the
      Complaint for Confession of Judgment against the defendant was
      filed beyond the statute of limitations established in 42 [Pa.C.S.]
      § 8103(d)?

      [3.] Did the lower court lack subject matter jurisdiction for a
      complaint seeking a judgment for a deficiency amount
      established against the obligor solely in the Court of Common
      Pleas of Delaware County?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      Our standard of review is as follows.

      We review a trial court’s order denying a petition to strike a
      confessed judgment to determine whether the record is sufficient
      to sustain the judgment.       First Union National Bank v.
      Portside Refrigerated Services, Inc., 827 A.2d 1224, 1227
      (Pa.Super.2003). A petition to strike a judgment may be granted
      only if a fatal defect or irregularity appears on the face of the
      record. Id.

PNC Bank, Nat. Ass’n v. Bluestream Technology, Inc., 14 A.3d 831,

835 (Pa. Super. 2010).

      Preliminarily, we note that Pennsylvania Rule of Civil Procedure

2959(c), Striking Off or Opening Judgment; Pleadings; Procedure,

provides that “[a] party waives all defenses and objections which are not

included in the petition or answer.”       In his petition to strike, Appellant

                                     -3-
J-A17029-14



advanced a single argument:         that “Citadel did not file a Deficiency

Judgment Action in the Court of Common Pleas of Delaware County until

March 10, 2013, which was beyond the statutory statute of limitations.”

Petition Pursuant to Pa Rule Civ. Proc. 2959 to Strike Off Confession of

Judgment, 7/26/23 at ¶8. Appellant did not include his first and third issues

now raised on appeal in his petition to strike. Therefore, we are constrained

to find these claims waived pursuant to Rule 2959(c).

      As noted, the sole issue preserved in Appellant’s petition to strike

alleges that the “complaint for confession of judgment against [Appellant]

was filed beyond the statute of limitations established in 42 Pa. C.S. §

8103(d)[.]”   Appellant’s Brief at 4.    After a careful review of Appellant’s

brief, we observe that although this issue is included in the issues presented

on appeal, Appellant fails to develop any argument in support of this claim.

Indeed, aside from this brief reference on page four, Appellant fails to cite §

8103(d) in the entirety of his brief or to further discuss the applicable

statute of limitations.     “[W]here an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived.” McEwing v. Lititz Mutual Ins. Co., 77 A.3d 639, 647 (Pa. Super.

2013) (citation omitted).    We are therefore constrained to find this claim,

too, is waived on appeal.




                                      -4-
J-A17029-14



     As we find that Appellant has waived all of the issues he purports to

raise on appeal, we find no basis on which to disturb the lower court’s order

denying Appellant’s petition to strike confessed judgment.

     Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2014




                                    -5-